Citation Nr: 1616850	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-34 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1968 to December 1970.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon.  Thereafter, he had service in the United States Marine Corps Reserve.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2015, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is Veteran's headaches are not the result of a blow to the head sustained while falling down a hill during combat in the Republic of Vietnam.  


CONCLUSION OF LAW

Headaches are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters, dated in November 2010 and February 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his headaches are the result of a head injury sustained during combat in Vietnam.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Active military service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 C.F.R. § 3.6(a) (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).

For any Veteran who engaged in combat with the enemy in active service of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of that incurrence or aggravation in such service.  VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of that injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014).  

A Veteran must still meet his evidentiary burden with respect to service connection.  First, it must be determined whether the Veteran has offered satisfactory lay or other evidence of service incurrence or aggravation of the claimed injury or disease.  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  VA is not required to accept statements or testimony that is inherently incredible.  Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the offered evidence is consistent with the circumstances, conditions, or hardships of the combat service.  If these two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service incurrence, even if no official record of that incurrence exists.  Therefore, the blow to the head while falling down a hill during combat in service is found to have occurred as it is consistent with the circumstances of the Veteran's documented combat service.  VA may find against service connection by presenting clear and convincing evidence to the contrary.  Thus, service connection can by rebutted by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389 (1996).

In addition to the foregoing, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The evidence, such as the report of a January 2016 VA examination, shows that the Veteran has a current diagnosis of headaches.  His reports of a fall down a hill during combat in Vietnam are consistent with the circumstances, conditions, or hardships of that service.  Therefore, the Veteran's account of the inservice head injury is credible.  38 U.S.C.A. § 1154(b) (West 2014).  Accordingly, there is a factual presumption that the alleged blow to the head while falling down a hill in service during combat occurred.  However, there still must be evidence to show that any current headache disability is related to that incident or any other aspect of service.  The question is whether there is clear and convincing evidence to the contrary.  

The Veteran's service medical records, the October 1968 report of his medical history prior to his entry in service and the report of his December 1970 service separation examination are negative for any complaints or clinical findings of a headache disorder of any kind.  

During a June 1973 reserve examination, the Veteran responded, "Yes," when asked if he then had or had ever had, frequent or severe headaches.  On examination, his head, face, neck, and scalp and neurologic processes were found to be normal.  During a December 1978 examination, his head, face, neck, and scalp and neurologic processes were found to be normal.  

At an October 1983 VA examination, the Veteran complained of headaches.  On examination, his neurologic processes were found to be normal, and there was no diagnosis of a chronic, identifiable headache disorder.  

At a January 2012 VA examination, following examination and a review of the Veteran's medical history, the diagnosis was tension headaches.  

In September 2014, following a VA psychiatric examination, the Axis I diagnoses were an unspecified depressive disorder and alcohol use disorder (in sustained remission).  It was noted that the Veteran had multiple co-morbidities, including back pain, diabetes mellitus, and headaches.  

In October 2014, the Veteran was examined by a VA board-certified neurologist, specifically to determine whether the Veteran had sustained a traumatic brain injury.  The examiner accepted the Veteran's report of a head injury in Vietnam, when he fell down a hill during combat.  Following examination and a review of the record, the VA examiner found that the fall had not resulted in a traumatic brain injury and that the Veteran did not demonstrate the residuals of a traumatic brain injury.  

In January 2016, the Veteran was reexamined by the VA.  While the examiner, a different VA physician, found that the Veteran had a headache disorder, that examiner opined that it was less likely than not that it was related to the Veteran's service.  The VA physician noted that Veterans service medical records and treatment records within two years of release from active duty were silent for a headache disorder.  The VA physician further noted that at the Veteran's 1973 reserve examination, the Veteran complained of frequent or severe headaches but that in 1978 he did not.  The VA physician stated that there were no further headaches noted until 1983.  The examiner reported that not only was that report many years after service, it was not a primary headache diagnosis.  The VA physician noted that the records remained silent for headaches until 2010 and the Veteran was found to have tension headaches two years later.

Taken together, the foregoing record provides clear and convincing evidence that the Veteran does not have headaches as a result of any incident in service including a presumed blow to the head from falling down a hill during combat in Vietnam.  His complaints of headaches in 1973 were unsubstantiated by a physical examination that year or in 1978 and there were no further reports of headaches until 1983.  The lack of evidence weighs against a finding that the headaches were in any way related to service.  Forshey v. West, 12 Vet. App. 71 (1998) (the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact).  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) ().  

Not only is a chronic, identifiable headache disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994).  Following examinations of the Veteran and reviews of his medical records, two different VA physicians essentially concurred that the Veteran did not have a chronic, idenitifiable headache disorder as a result of service.  Other than his unsubstantiated contentions, the Veteran has presented no competent evidence to the contrary.  While he is competent to report when his headaches started, he is not competent by training or experience to report the etiology of those headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question of an etiologic relationship between current headaches and any incident during service involves a medical issue.  Despite that the incident during service is presumed to have occurred, there is clear and convincing evidence against a finding that it resulted in any residual headache disability.  The Veteran has been diagnosed by a medical examiner with tension headaches rather than any headaches as a result of trauma.  Accordingly, his lay evidence is not competent and sufficient to establish the etiology or diagnosis of his headaches.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  To the extent that the Veteran has offered any opinion as to diagnosis or etiology.  That opinion is not competent evidence.  In addition, the Board finds the opinions of the examiners more persuasive because of their medical training, experience, and expertise. 

Accordingly, the Board finds that there is clear and convincing evidence that the Veteran's headaches did not have their onset in service.  Furthermore, there is clear and convincing evidence against a finding that any current headaches, diagnosed as tension headaches, are related to any head trauma presumed to have occurred during service.  Accordingly, the criteria for service connection are not met and the claim for service connection for headaches must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for headaches is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


